Citation Nr: 0723068	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-43 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
cervical spine disability.

2.  Entitlement to a compensable evaluation for left arm 
ulnar nerve injury.

3.  Entitlement to service connection for right shoulder 
impingement.

4.  Entitlement to service connection for migraines.

5.  Entitlement to service connection for synovitis of the 
right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from November 1998 to November 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).

The issues of increased ratings for a cervical spine 
disability and ulnar nerve impairment and service connection 
for migraines are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board notes that the veteran, in his December 2005 Travel 
Board hearing appears to raise a claim of service connection 
for right arm tingling secondary to a cervical spine 
disability.  This matter is REFERRED to the RO for the 
appropriate action.


FINDING OF FACT

The evidence does not indicate that the veteran has a current 
right wrist or right shoulder disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder 
impingement have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2006).

2.  The criteria for service connection for synovitis of the 
right wrist have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In September 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claims 
for service connection.  Although the veteran was not 
provided with notice of the effective date and disability 
rating regulations, because the claims have been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VA has also done everything reasonably 
possible to assist the veteran with respect to his claims for 
benefits, such as obtaining medical records, providing a 
personal hearing, and providing a VA examination.  
Consequently, there is no prejudice from adjudicating the 
claims at this time.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

October 2000 service medical records report treatment for 
right wrist pain for several weeks.  The records note that 
the pain started after repetitive motion with the right 
wrist.  There was no edema or effusion and full range of 
motion.  The veteran was initially assessed with a wrist 
sprain.  The veteran was subsequently diagnosed with 
synovitis of the right wrist and provided a cortisone 
injection.  

A VA examination was conducted in June 2003.  The examination 
record notes the examiner's findings of normal bilateral 
wrists, and no right wrist disability was diagnosed.  At his 
December 2005 Travel Board hearing, the veteran testified 
that his right wrist has not bothered him since the October 
2000 treatment.  As stated above, a current disability is 
needed for service connection.  The evidence does not 
establish that the veteran has a current right wrist 
disability, however; consequently, service connection for 
right wrist synovitis is denied.  

Service connection is also not warranted for right shoulder 
impingement.  A June 1999 treatment record reports the 
veteran's history of right anterior shoulder pain after 
weight lifting.  The record notes the veteran's history of 
feeling "fine" after a week of rest.  There was no 
tenderness, loss of range of motion, or loss of strength.  
The veteran was assessed with a normal right shoulder.  
Service medical records also report treatment for right 
shoulder pain beginning in February 2003.  The February 2003 
record reports the veteran's history of right shoulder pain 
after lifting weights.  The veteran reported that he heard a 
"snap" or "pop" with resulting aching and sharp pain with 
certain movement.  There was no edema, but there was pain on 
flexion, extension, abduction, and adduction.  The veteran 
was assessed with "supraspinatus muscle vs. subscapularis 
strain."  A March 2003 treatment record reports the 
veteran's history of ongoing pain in the right shoulder.  He 
was noted to have full range of motion.  The veteran was 
assessed with right impingement with AC joint strain.  An 
April 2003 treatment record reports continued pain.  The 
record notes that the veteran was receiving physical therapy, 
but it was not working and the veteran reported he continued 
having pain with overhead rotation in his anterior shoulder.  
The veteran was noted to have full strength.  The veteran was 
diagnosed with right shoulder impingement.  A subsequent 
April 2003 treatment record reports that the veteran had 
right shoulder impingement syndrome with a painful arc around 
75 degrees.  The veteran was provided a steroid injection.  A 
May 2003 treatment record reports that the veteran had 
"great results" after the steroid injection.  The 
assessment was "resolved impingement."  

A VA examination was conducted in June 2003.  The record 
reports the veteran's history of no symptoms or impairment in 
the use of the arm except for feeling minor soreness when he 
stretches his arm extremely across the chest.  The veteran 
had normal range of motion for the right shoulder.  The 
examiner stated that the veteran had a normal exam of both 
shoulders, and no shoulder disability was diagnosed.  

At his December 2005 Travel Board hearing, the veteran 
testified that he still has recurring right shoulder 
impingement that results from how he lifts or moves his arm.  
He also testified that he believed he had full range of 
motion and he could do everything "normally" with the arm.  
The veteran also testified that it hurts when he raises the 
arm straight up, but his prior testimony indicates that the 
"pain" is a tingling that the veteran believes results from 
his cervical spine disability.  

The evidence of record does not indicate that the veteran has 
a current right shoulder disability.  The May 2003 service 
medical record indicates that the veteran's right shoulder 
impingement syndrome was resolved and the June 2003 VA 
examination record reports normal findings for the right 
shoulder.  Although the veteran has reported that he still 
has intermittent impingement symptoms, as a layperson, the 
veteran is not competent to comment on the presence or 
etiology of a medical disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492.  Based on the lack of competent evidence 
establishing a current right shoulder disability, service 
connection is denied.  


ORDER

Service connection for right shoulder impingement is denied.

Service connection for synovitis of the right wrist is 
denied.



REMAND

Further development is needed on the claim of an increased 
rating for ulnar nerve impairment.  A VA examination was 
conducted in June 2003, and the exam record reports that the 
veteran had full grip strength.  At his December 2005 Travel 
Board hearing, however, the veteran testified that he had 
decreased grip and strength.  This testimony indicates that 
the veteran's current symptoms are worse than those depicted 
during the examination.  Therefore, a contemporaneous and 
thorough VA examination is required to determine the severity 
of the ulnar nerve impairment.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

For the claim of an increased rating for a cervical spine 
disability, the Board notes that the schedular criteria for 
evaluating diseases and injuries of the spine were revised, 
effective September 26, 2003.  This claim predates the 
amendment, which means both versions of the spinal rating 
criteria apply.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Although the veteran was 
provided with notice of, and the claim was adjudicated under, 
the "new" criteria, the veteran was never provided with 
notice of, and the claim was not adjudicated under, the 
"old" criteria.  The Board finds there is potential 
prejudice to the veteran if the RO does not consider the 
"old" rating criteria in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  While on remand, 
the Board also finds that a contemporaneous VA exam should be 
conducted, in light of the length of time since the last VA 
exam (June 2003).   

Further development is also needed on the claim of service 
connection for migraines.  Service medical records report 
treatment for headaches and findings of muscle tension 
headaches, "rule out migraine headaches," and "chronic 
headaches with tension and migraine characteristics."  See 
October 2000, March 2002 service medical records.  A VA 
examination was conducted in June 2003.  The record reports 
the veteran's history of resolution of headaches after 
removing his contact lenses, and the examiner opined that the 
veteran's headaches were more likely related to difficulties 
with contact lenses than to true migraines.  The record does 
not indicate that the examiner reviewed the claims file, 
however, and the examiner does not address the findings of 
migraine-like headaches in service.  At his Travel Board 
hearing, the veteran testified that he has headaches even 
when not wearing contacts or when not in a stressful 
situation.  He also reported that bright lights aggravate his 
headaches.  Based on the in-service evidence of "migraine-
like" headaches, the lack of review of the evidence of 
record, and the veteran's testimony, the Board finds that a 
new VA examination is needed to determine if the veteran 
currently has migraine headaches.  See 38 U.S.C.A. § 
5103A(d).  The veteran also testified that he had received 
treatment at the Rainbow City VA treatment clinic for his 
headaches prior to the hearing.  These records, and any 
relevant subsequent records, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain relevant VA treatment records, 
from November 2005, forward, to include 
from the Rainbow City Outpatient Clinic.  

2.  Schedule the veteran for a VA 
examination to determine if the veteran 
currently has migraines.  If migraines 
are diagnosed, the examiner should opine 
whether it is at least as likely as not 
(i.e. to at least a 50-50 degree of 
probability) that the migraines were 
incurred in, or are otherwise related to, 
service.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

3.  Schedule the veteran for VA exam(s) 
to determine the current severity of his 
ulnar nerve impairment and cervical spine 
disability.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail, and a 
specialist should be consulted if 
questions arise.  The claims folder must 
be available for review by the examiner 
in conjunction with the examination and 
this fact should be acknowledged in the 
report.  

4.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  The veteran's claim of 
increased rating for a cervical spine 
disability should be considered under 
both the pre- and post-amendment rating 
criteria.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


